SUNDBERG, Chief Justice,
concurring in part and dissenting in part.
I concur in all parts of the majority opinion except that part which approves reduction of lesser included offenses from four to two categories. Such a practice, I believe, will result in taking “a most critical eviden-tiary matter from the proper province of the jury and vesting] it improperly as a matter of law with the trial judge.” Hand v. State, 199 So.2d 100, 102 (Fla.1967); see Lomax v. State, 345 So.2d 719 (Fla.1977). To distinguish between “ample evidence to support a guilty verdict on the higher offense” on the one hand and a “total lack of evidence of the lesser offense” on the other simply is not meaningful to me. Hence, I dissent to the proposed change in rules 3.510 and 3.490, Florida Rules of Criminal Procedure.